Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
 	The present invention and continuation of previously allowed application number 15/231,410 is directed to a system, computer program product, and method for detecting, by a computer, a user action on a user device, wherein the detected user action is independent of one or more media objects transmitted via a computer network to the user device.  
 	The closest prior art, Davis et al. (US 2015/0245090) does not teach:
“detecting, by a computer, a user action on a user device, wherein the detected user action is independent of one or more media objects transmitted via a computer network to the user device;
retrieving, by a computer, from a media object server, one or more media object descriptors for the one or more media objects;
correlating, by a computer, the detected user action and the one or more retrieved media descriptors;
determining, by a computer, a correlation of the detected user action to the one or more retrieved media descriptors;
responsive to the correlation meeting a first threshold, determining, by a computer, independent of monitoring presentation of the one or more media objects at the user device, a degree of confidence that the user is attentive to at least one of the one or more media objects;
responsive to the correlation of the detected user action to the one or more retrieved media descriptors meeting a first threshold, determining, by a computer, a degree of confidence that the user is paying attention to at least one of the one or more media objects, 
wherein the degree of confidence that the user is paying attention is determined by performing analytic analysis on one or more available metrics, and further wherein the one or more available metrics include at least one of an amount of time elapsed between the reception of the media object on the media device and the user action, and a number of times the user action has been performed;
and responsive to the degree of confidence that the user is paying attention to at least one of the one or more media objects meeting a second threshold, recording, by a computer, the user action, the one or more correlated media object descriptors, and the degree of confidence into one or more digital results in computer memory”

as recited in independent Claims 1, 7, and 13.
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicant’s process of “detecting, by a computer, a user action on a user device, wherein the detected user action is independent of one or more media objects transmitted via a computer network to the user device; and responsive to the correlation of the detected user action to the one or more retrieved media descriptors meeting a first threshold, determining, by a computer, a degree of confidence that the user is paying attention to at least one of the one or more media objects” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):


Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This additional element of “, a user action on a user device, wherein the detected user action is independent of one or more media objects transmitted via a computer network to the user device” (see MPEP § 2106.05 (e)) or the combination of additional elements in Claims 1-20 rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Moreover, the claims now provide limitations that are indicative of integration into a particular application by also improving the functioning of a computer or to any other technology or technical field (see MPEP §2106.05 (a)) by providing a technological improvement to the computer network.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 1-20 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623